DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the Amendment filed November 9, 2021. The following rejections are overcome:
Claims 1-4 under 35 U.S.C. 103 as being unpatentable over NAKAYAMA U.S. Pub. 2016/0064728 in view of ROUMI et al. U.S. Pub. 2012/0077095.
Claims 1-4 are newly rejected as necessitated by amendment as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA U.S. Pub. 2016/0064728 in view of Sugiyama et al. U.S. Pub. 2015/0076399.
	With respect to claim 1, NAKAYAMA teaches an  all-solid-state sodium ion secondary battery (sodium ion secondary battery [0003]; solid electrolyte; [0075]) claim 2, the current collector layer is formed on each of the principal surfaces of both the positive electrode layer and the negative electrode layer (current collectors 4 & 5 support respective electrodes 1 & 2, for the solid electrolyte layer 3; Fig. 1).  With respect to claim 3, the current collector layer is made of aluminum or an alloy containing aluminum (the cathode current collector is made of aluminum or titanium; [0079]).   With respect to claim 4, the solid electrolyte layer contains at least one sodium ion-conductive oxide selected from B-alumina, B"-alumina, andPreliminary Amendment Page 3 of 4NASICON crystals (solid electrolyte is beta alumina; [0075]).
NAKAYAMA does not expressly disclose that the current collector layer has a thickness of not less than 10 nm and not more than 5 microns (claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the aluminum current collector thickness of 1-5 microns of Sugiyama, as the current collector thickness of NAKAYAMA in order to improve current conduction. The skilled artisan recognizes that current collector thickness directly effects current collection rates of the current collectors.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
	Applicant’s response filed November 9, 2021 has been considered and is persuasive. Applicant asserts that ROUMI et al. U.S. Pub. 2012/0077095 does not teach a current collector thickness of 10 nm and not more than 10 microns. This assertion is correct and the previously pending rejection is overcome. However, claims 1-4 are newly rejected as necessitated by amendment. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722